No.   92-518

           IN THE SUPREME COURT OF THE STATE OF MONTANA




IN RE THE MARRIAGE OF
CAROL L. MIKESELL,
           Petitioner and Respondent,
     and
LAURENCE R. MIKESELL,
           Respondent and Appellant.



APPEAL FROM:    District Court of the Fourth Judicial District,
                In and for the County of Missoula,
                The Honorable John S. Henson, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
               Terry G. Sehestedt, Attorney at Law,
               Missoula, Montana
           For Respondent:
               Clinton Kammerer, Attorney at Law
               Missoula, Montana


                             Submitted on Briefs:      February 4, 1993
                                            Decided:   April 5, 1993
Filed:
~usticeWilliam E. Hunt, Sr., delivered the opinion of the Court.
     Appellant Laurence R. Mikesell appeals a judgment entered by
the District Court of the Fourth Judicial District, Missoula
County, denying his motion to set aside a default judgment.      We
affirm.
     The issue is:
     Did the District Court err in denying Laurence's motion to set
aside the default judgment?
     The parties were married in December 1965.    On July 2, 1991,
respondent Carol Mikesell petitioned the court for dissolution of
the marriage.   Laurence was served with a copy of the petition and
summons on July 22, 1991, but failed to answer or appear in any way
in response to the petition.       On October 22, 1991, a default
judgment was entered against Laurence.     On December 19, 1991, he
moved to set aside the default, and Carol responded with a motion
to dismiss on December 30, 1991.     On February 24, 1992, the court
denied Laurence's request to set aside the default, and it is from
that order that Laurence appeals.
     Did the District Court err in denying Laurence's motion to set
aside the default judgment?
     Our standard of review of a trial court's ruling on a motion
to set aside a default judgment is abuse of discretion.    Blume v.
Metropolitan Life Insurance Co. (1990), 242 Mont. 465, 791 P.2d 784
(citing Lords v. Newman (1984), 212 Mont. 359, 364, 688 P.2d 290,
293, wherein we said that "[n]o great abuse of discretion need be
shown to warrant reversal.")

                                 2
     Rule 55 (c), M. R. Civ. P. , states that   " [ f]or   good cause shown
the court may set aside an entry of default and, if a judgment by
default has been entered, may likewise set it aside in accordance
with Rule 60(b) . "


     In   m, we       stated:
     In order to justify the district court in granting the
     motion [to set aside a default judgment], the defendant
     [is] required to show: (a) That he proceeded with
     diligence; (b) his excusable neglect; (c) that the
     judgment, if permitted to stand, will affect him
     injuriously, and that he has a defense to plaintiff's
     cause of action upon the merits.
Blume
I 791 P.2d at 786.

     In   m, the        defendant produced evidence to support its
motion to set aside the default judgment.             In that case, the
summons, complaint, and documents were received in defendant's mail
room, but were lost before anyone in authority saw them.               The
defendant produced several supporting affidavits to show that no
one had knowledge of the service. This Court emphasized that "upon
learning of the default judgment against it, Xetropolitan proceeded
with the utmost diligence."      m,791 P.2d       at 786.     In that case,
this Court held that the district court abused its discretion in
refusing to vacate the default judgment because "[tlhe evidence
produced by Metropolitan        .. .   demonstrates that its failure to
appear was not due to any inexcusable neglect or disrepect for the
court or judicial process.'@      m, 791 P.2d at 787.
     Here, Laurence showed disrespect forthe judicial process when
he completely ignored the petition and summons that he received on
July 22, 1991, and even though he claimed that he attempted to hire
an attorney upon receipt of the petition, acknowledged that he
failed to pay him a retainer.      He was not even able to recall the
name of the attorney.     He made no attempt to enter his appearance
individually in person, or by phone or letter.
     Laurence now claims that the default judgnent should be
vacated      on    the   grounds    that   Carol   made    fraudulent
misrepresentations to the court.     Rule 60(b), M.R.Civ.P.,   states:
     On motion and upon such terms as are just, the court may
     relieve a party or a party's legal representative from a
     final judgment, order, or proceeding for the following
     reasons      ...
                    (3) fraud (whether heretofore denominated
     intrinsic or extrinsic), misrepresentation, or other
     misconduct of an adverse party     ....11


The alleged misrepresentations were concerning Laurence's salary,
Carolis salary, the child's age and academic status, the proceeds
from Laurence's van, Carol's right to life insurance paid by
Laurence, and the value of items of machinery and other property.
These allegations are not relevant to the issue of setting aside
the default judgment.
     In this case, we hold there was no abuse of discretion.       We
affirm.




We concur:
                                          April 5, 1993

                                  CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the following
named:


Terry G . Sehestedt
Attorney at Law
P.O. Box 8281
Missoula, MT 59807

Clinton H Kammerer
Kammerer Law Offices
101 E. Broadway, Ste. 200
Missoula, MT 59802

                                                     ED SMITH
                                                     CLERK OF THE SUPREME COURT
                                                     STATE OF MONTaNA